DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 07/26/2021 the following has occurred: 
	
Claims 12, 14, 16 and 18 are amended,
Claims 1-11 are withdrawn, and 
Claims 12-18 are pending.

Response to Arguments
Claim Rejections - 35 USC §112(a)
The Applicant’s amendments do not overcome the written description or scope of enablement rejections as set forth in the Office Action dated 04/03/2021. Therefore, rejections under 35 USC 112(a) remain. 
Claim Rejections - 35 USC §112(b)
In light of the amendments, some of the rejections of the claims under 35 USC 112(b)-indefiniteness as set forth in the Office Action dated 04/03/2021 are withdrawn. However, there are new ground(s) of 112(b)- indefiniteness rejections necessitated by the amendments.
Prior Art
Applicant’s arguments that the prior art of Sanchez Vives in view of Pluta taken alone or in any proper combination, fail to disclose or suggest the features a sensor array from: an epidermis layer” is a first sensor” and “a sensor array from: …one of a dermis layer or a subcutaneous layer” is the second sensor of the same type as the first sensor); using said biosensor data (Fig. 1, (144)) to program a device to simulate a bio-cycle (Fig. 1, (106) and pars. [Abstract], [0006]: …the blood metabolite level algorithm including blood metabolite level data versus electromagnetic impedance data value correspondence of the patient, [0040]: the typical glucose cycle (cellular oscillations of glucose metabolism) of a human patient is approximately two to six minutes long.; the impedance reading values are used to simulate the blood metabolite algorithm for a blood glucose bio-cycle); f) identifying any variation between the biosensor data obtained by the first sensor and the biosensor data obtained by the multiple measurements made over time with the second or the additional sensor(s) (Fig. 1 and pars. [0004]: …calculating an impedance value representing the difference using an equivalent circuit model and individual adjustment factor data representative of a physiological characteristic of the patient;… [0036]: …sensor array 142 repeatedly measures a plurality of electromagnetic impedance readings 144 an epidermis layer of a patient and one of a dermis layer or a subcutaneous layer of the patient, until a difference between 

Specification
The disclosure is objected to because of the following informalities: 
In the Specification dated 01/18/2019, in the second paragraph of page 5, the term “biocycle” is used whereas the term “bio-cycle” is used in all other instances. The Examiner suggest changing the term to “bio-cycle for consistency.
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 uses the term “bio-cycle” and “biocycle.”  The term “biocycle” appears to by a typo since “bio-cycle” is used in all other instances in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

Claims 12-18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It appears from the Applicant’s specification, (dated 01/18/2019) that this is a computer implemented process. Claims 12, 14 and 18 define the invention in functional language specifying using “biosensor data to program a device to simulate a bio-cycle” does not sufficiently describe how the function simulating a bio-cycle is performed or the result is achieved. The Applicant only claims and describes an intended result of use claimed without explaining any algorithm or steps/procedure for performing the computer function in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Therefore, there is a lack of written description support in the specification. See MPEP §§ 2161.01, subsection I.  

Claims 12-18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
2161.01 simulation
The specification does not allow those skilled in the art to carry out the steps of programming a robotic device to simulate a bio-cycle. The Specification, dated 01/18/2021 discloses “[r]aw data from the biosensor is used to set up a simulated bio-cycle in the robot mimic.” The programming and use of a robot to mimic human behavior and simulate bio-cycle is a complex process and requires an amount of guidance or direction which this application, as originally filed, does not teach. See Ead, Publication No. US 2014/0039675 for an example of the complex mechanical structures as well as computing architecture needed to replicate human motion with a robot. The level of complexity and unpredictability in the art as it pertains to robots and robots mimicking human behavior is high.  The Applicant fails to provide an adequate amount of working examples on how to construct a robot to mimic the bio-cycle data of a subject. Lastly the invention is not disclosed in such a manner that on skilled in the art will be able to practice or use the full scope of the claimed invention without undue experimentation. Therefore, the claim is not enabling. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 -18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 18, the Applicant claims a process of “b) using said biosensor data to program a device to simulate a bio-cycle” and “d) using the device to simulate a bio-cycle” without setting forth any step involved in the process. The mere recitation of a use without any active, positive steps delimiting how this use is actually practiced raises an issue of indefiniteness (See MPEP 2173.05(q)). Examiner suggests that Applicant incorporate positively recited limitations indicating how this data is particularly used for the intended purpose.
Further, claims 12 and 18 disclose steps, a) – f), which appear to be standalone steps that are not clearly correlated with one another. These various elements do not directly intercooperate, and/or serve independent purposes (see MPEP § 2172.01). For instance, it is unclear what the purpose of the simulation is in conjunction with overall flow of the method. The final step of “f) identifying any variation between biosensor data obtained by the 
Appropriate clarification and/or correction is respectfully requested.
Claims 13-15 and 17 are rejected by virtue of their dependence from indefinite claim 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12  and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pluta et al. (Publication No. US 2012/0130212, hereinafter "Pluta").
Regarding claim 12, Pluta discloses a method of validating sensing data, the method comprising:
a) obtaining biosensor data from a test subject through a first sensor (Fig. 1 (140), (142) and pars. [0004], [0035]: Sensor array 142 may obtain electromagnetic impedance readings 144 from a patient, which may be, for example, a human being, [0036]: … a method includes repeatedly measuring a plurality of electromagnetic impedance readings with a sensor array from: an epidermis layer of a patient …); 
b) using said biosensor data (Fig. 1, (144)) to program a device to simulate a bio-cycle (Fig. 1, (106) and pars. [Abstract], [0006]: …determining a blood metabolite level of the patient from the impedance value and a blood metabolite level algorithm, the blood metabolite level algorithm including blood metabolite level data versus electromagnetic impedance data value correspondence of the patient, [0040]: the typical glucose cycle (cellular oscillations of glucose metabolism) of a human patient is approximately two to six minutes long; the impedance reading values are used to simulate the blood metabolite algorithm for a blood glucose bio-cycle); 
c) applying a first and second sensor, the second sensor, of the same type as the first sensor, to the device (pars. [0004], [0036]: … a method includes repeatedly measuring a plurality of electromagnetic impedance readings with a sensor array from: an epidermis layer of a patient and one of a dermis layer or a subcutaneous layer of the patient…”a sensor array from: an epidermis layer” is a first sensor” and “a sensor array from: …one of a dermis layer or a subcutaneous layer” is the second sensor of the same type as the first sensor);
d) using the device (Fig. 1, (102), (106)) to simulate a biocycle (Fig. 1, (106) and pars. [Abstract], [0006]: …the blood metabolite level algorithm including blood metabolite level data versus electromagnetic impedance data value correspondence of the patient, [0040]: the typical glucose cycle (cellular oscillations of glucose metabolism) of a human patient is approximately two to six minutes long.; the impedance reading values are used to simulate the blood metabolite algorithm for a blood glucose bio-cycle).
e) obtaining biosensor data from the second or additional sensor(s) regularly over time (pars. [0004], [0036]: … a method includes repeatedly measuring a plurality of electromagnetic impedance readings with a sensor array from: an epidermis layer of a patient and one of a dermis layer or a subcutaneous layer of the patient…);
f) identifying any variation between the biosensor data obtained by the first sensor and the biosensor data obtained by the multiple measurements made over time with the second or the additional sensor(s) (Fig. 1 and pars. [0004]: …calculating an impedance value representing the difference using an equivalent circuit model and individual adjustment factor data representative of a physiological characteristic of the patient;… [0036]: …sensor array 142 repeatedly measures a plurality of electromagnetic impedance readings 144an epidermis layer of a patient and one of a dermis layer or a subcutaneous layer of the patient, until a difference between the readings exceeds a threshold…). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Pluta as applied to claims 12 and 18 above, and further in view of Huang et. al. (Te-Ming Huang, Vojislav Kecman, and Ivica Kopriva. 2006. Kernel Based Algorithms for Mining Huge Data Sets: Supervised, Semi-supervised, and Unsupervised Learning (Studies in Computational Intelligence). Springer-Verlag, Berlin, Heidelberg, hereinafter “Huang”).
Regarding claim 14, Pluta discloses all of the method according to claim 12, wherein the step of using the device to simulate a bio-cycle is repeated multiple times to improve accuracy of replication (pars. [0036]: In step S1, sensor array 142 repeatedly measures a plurality of electromagnetic impedance readings 144, [0040]: Measuring plurality of electromagnetic impedance readings 144 within one glucose cycle of a patient provides an accurate measure of a glucose level of that patient). 
Pluta discloses using a blood metabolite algorithm to simulate and estimate blood metabolites in the body. Pluta does not disclose using machine learning to accomplish this. However Huang discloses machine is (Huang, pg. 1, section 1.1 An Overview of Machine Learning par. 1).
  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of validating sensing data as taught by Pluta to include the machine learning in order to use a speedy and robust automated decision making when faced with large amounts of complex data. 

Claims 13 and  15 are rejected under 35 U.S.C. 103 as being unpatentable over Pluta as applied to claims 12 and 18 above, and further in view of Al-Ali (Publication No. US 2011/0023575).
Regarding claims 13 and 15, Pluta discloses the method according to claim 13, except further comprising the step of h) using said correction factor to calibrate the second sensor.
Al-Ali discloses further comprising the step of h) using said correction factor to calibrate the second sensor (…par. [0037]: …the sensor 110 measures one or more parameters... The measurements … which determines a calibration factor for the sensor 110 based on the difference between the value of the measured parameter and the expected value of the parameter… the sensor 110 can retrieve the stored calibration factor and communicate the calibration factor…The monitor can then use the calibration factor to offset the measurements taken by the sensor…). This provides the benefit of compensating for variations between sensors and increasing the accuracy of the measurements (par. [0037]).  
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method consisting of multiple sensors as taught by Pluta, a calibration factor to offset sensor measurements, as taught by Al-Ali in order to provide the of benefit compensating for variations between sensors and increasing the accuracy of the measurements. 

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pluta as applied to claim 12  and 18 above, and further in view of Chung et al. (Publication No. US 2015/0106020, hereinafter "Chung").
Regarding claim 16, Pluta discloses all of the method according to claim 12 except where the test subject is the subject themselves, and wherein the step of obtaining data from a test subject through the first sensor comprises first collecting data through the first sensor under controlled environmental conditions then obtaining data through the first sensor under uncontrolled environmental conditions.
However, Chung in the same field of endeavor: method and apparatus for wireless health monitoring and emergent condition prediction discloses utilizing patient clinical, past empiric sensed data, such as through an initialization period in order to learn the biological variation present in each sensed individual (par. [0048]).

Regarding claim 17, Pluta discloses the method according to claim 16, except where change over time in the sensor measurements authenticates the subject by detecting whether the sensor is still being worn by the same subject.
Chung discloses change over time in the sensor measurements authenticates the subject by detecting whether the sensor is still being worn by the same subject (par. [0042]: The sensing device may be instantiated with default monitoring parameters that may be updated 200 over time…). This is for the purpose of including learning from empiric historical data (par. [0042]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the sensor validation method as taught by Pluta, instantiating the sensors over time, as taught by Chung in order to learn from and collect empiric historical data. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                               
/ALLEN PORTER/Primary Examiner, Art Unit 3792